Citation Nr: 0218166	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  02-04 921A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center 
in Columbia, South Carolina




THE ISSUE

Entitlement to reimbursement or payment by VA for the cost 
of unauthorized medical treatment provided by the Tuomey 
Regional Medical Center on August 21, 2001.  




ATTORNEY FOR THE BOARD

James L. March, Counsel






INTRODUCTION

It appears that the appellant served on active duty from 
October 1955 to October 1957.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 determination of 
the VA Medical Center (VAMC) that denied reimbursement or 
payment by VA of the cost of unauthorized medical services 
provided by the Tuomey Regional Medical Center on August 
21, 2001.  



REMAND

The appellant requests reimbursement for medical expenses 
he incurred from medical treatment provided by the Tuomey 
Regional Medical Center on August 21, 2001.  

In February 2002, the appellant was advised that his claim 
had been disapproved.  In March 2002, VA received his 
Notice of Disagreement.  

In April 2002, the VA Medical Center issued a Statement of 
the Case.  Although the VAMC analysis generally addressed 
the appellant's claim, the evidence cited appears to 
involve that of another claimant-specifically, for 
treatment received at Palmetto Baptist Medical Center.  

Furthermore, the appellant's contention regarding his 
inability to drive from his home to the Columbia VAMC was 
never addressed.  

In addition, in denying reimbursement, the VAMC referred 
to VA treatment records dated days before his treatment at 
Tuomey Regional Medical Center.  In light of the 
appellant's complaint that he sought emergency treatment 
at the private facility only after VA failed to diagnose 
and treat his problem, these VA medical records should be 
associated with the claims folder.  

The Board finds that a remand is in order because the 
Statement of the Case was entirely inadequate.  

For the foregoing reasons, the case is REMANDED to the RO 
for the following actions:

1.  The VAMC should take appropriate 
steps to verify the appellant's dates 
and character of service.  

2.  The VAMC should associate with the 
claims folder the appellant's VA 
medical records for treatment since 
August 2000.  

3.  The VAMC must review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  Following completion of the 
development requested hereinabove, the 
VAMC should undertake to review the 
appellant's claim.  Then, if the 
benefit sought on appeal remains 
denied, the VAMC should issue the 
appellant a Supplemental Statement of 
the Case.  The VAMC should address the 
appellant's contentions regarding his 
inability to drive to Columbia and the 
emergent nature of the care he sought.  
The appellant should be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until he is 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as 
to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).  




